NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

LADARIUS BROWN,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-1367
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Charles Sniffen,
Judge.



PER CURIAM.

             Affirmed. See Eustache v. State, 248 So. 3d 1097 (Fla. 2018); Yegge v.

State, 186 So. 3d 553 (Fla. 2d DCA 2015).



CASANUEVA, CRENSHAW, and BLACK, JJ., Concur.